1     James B. Lewis, Cal. Bar # 297326
      jim@jameslewislawoffice.com
2     Law Office of James B. Lewis
      10940 Wilshire Boulevard, Suite 600
3     Los Angeles, California 90024-3940
      (310) 443-4117 phone
4     (310) 443-4221 fax
      Attorney for Plaintiff
5

6

7                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
                                   WESTERN DIVISION
10

11
     DAVID M. RIBOT,                         No. CV 18-07915-SK
         Plaintiff,
12

13
     v.
                                             ORDER FOR THE AWARD AND PAYMENT
14
     ANDREW M. SAUL,                         OF ATTORNEY FEES AND EXPENSES
     Commissioner of Social Security,        PURSUANT TO THE EQUAL ACCESS TO
15
         Defendant.                          JUSTICE ACT, 28 U.S.C. § 2412(d)

16

17         Based upon the parties’ Stipulation for the Award and Payment of Attorney
18   Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d):
19         IT IS ORDERED that attorney fees and expenses of $5,800.00 as authorized
20   by 28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation.
21

22   DATE: December 6, 2019                ___________________________________
                                           HON. STEVE KIM
23                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                               1
